Title: To George Washington from Benjamin Stoddert, 28 October 1780
From: Stoddert, Benjamin
To: Washington, George


                  
                     Sir
                     War Office Octo. 28,
                     1780
                  
                  The board have at length the honor to inclose the commissions for
                     Col. Jacksons regt. I have the honor to be with the highest respect Yr
                     Excellency’s Most Obedt & Most humble servt
                  
                     Ben Stoddert Secy
                  
               